       Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

 MARIE W.,

                           Plaintiff,

v.                                                     1:19-CV-1053
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    KENNETH HILLER, ESQ.
 Counsel for Plaintiff
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            DENNIS CANNING, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               FRANCIS TANKARD, ESQ.
 Counsel for Defendant                                 JOSHUA SUMMER, ESQ.
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 16.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
           Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 2 of 13




       A.      Factual Background

       Plaintiff was born in 1970. (T. 228.) She completed high school. (T. 232.)

Generally, Plaintiff’s alleged disability consists of right-hand injury, chronic pain, and

anxiety. (T. 231.) Her alleged disability onset date is July 24, 2014. (T. 228.) Her date

last insured is December 31, 2016. (Id.) Her past relevant work consists of mixer

blending machine feeder, spooling machine operator, and printing machine operator.

(T. 22.)

       B.      Procedural History

       On April 14, 2016, Plaintiff applied for a period of Disability Insurance Benefits

(“SSD”) under Title II of the Social Security Act. (T. 117.) Plaintiff’s application was

initially denied, after which she timely requested a hearing before an Administrative Law

Judge (“the ALJ”). On August 29, 2018, Plaintiff appeared before the ALJ, Timothy

Belford. (T. 29-59.) On September 12, 2018, ALJ Belford issued a written decision

finding Plaintiff not disabled under the Social Security Act. (T. 12-28.) On June 12,

2019, the AC denied Plaintiff’s request for review, rendering the ALJ’s decision the final

decision of the Commissioner. (T. 1-6.) Thereafter, Plaintiff timely sought judicial

review in this Court.

       C.      The ALJ’s Decision

       Generally, in his decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 17-24.) First, the ALJ found Plaintiff met the insured status

requirements through December 31, 2016 and Plaintiff had not engaged in substantial

gainful activity since July 24, 2014. (T. 17.) Second, the ALJ found Plaintiff had the

severe impairments of: right epicondylar elbow pain, right neuralgia interosseous nerve



                                                  2
            Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 3 of 13




with permanent contracture of the last three fingers of right hand; and, mild lumbar disc

disease. (Id.) Third, the ALJ found Plaintiff did not have an impairment that meets or

medically equals one of the listed impairments located in 20 C.F.R. Part 404, Subpart P,

Appendix. 1. (T. 19.) Fourth, the ALJ found Plaintiff had the residual functional capacity

(“RFC”) to perform light work as defined in 20 C.F.R. § 404.1567(b); except:

        [Plaintiff] could lift or carry no more than five pounds with the right upper
        extremity. Additionally, [Plaintiff] could frequent[ly] push or pull hand
        controls with the right upper extremity [,] but could no more than
        occasionally handle or finger with the same. Further, [Plaintiff] is limited to
        frequent reaching with the right upper extremity and must have no more
        than occasional exposure to pulmonary irritants such as fumes, dusts and
        gasses.

(Id.) 1 Fifth, the ALJ determined Plaintiff unable to perform her past relevant work;

however, there were jobs that existed in significant numbers in the national economy

Plaintiff could perform. (T. 22-24.)

II.     THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

        A.       Plaintiff’s Arguments

        Plaintiff makes two separate arguments in support of her motion for judgment on

the pleadings. First, Plaintiff argues the ALJ impermissibly developed the RFC finding

based on his own lay opinion after rejecting the only two medical opinions relating to

Plaintiff’s physical limitations, resulting in an RFC finding not supported by substantial

evidence. (Dkt. No. 7 at 17-21.) Second, and lastly, Plaintiff argues the ALJ failed to



        1
                  Light work involves lifting no more than 20 pounds at a time with frequent lifting or
carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most of the
time with some pushing and pulling of arm or leg controls. To be considered capable of performing a full
or wide range of light work, you must have the ability to do substantially all of these activities. If someone
can do light work, we determine that he or she can also do sedentary work, unless there are additional
limiting factors such as loss of fine dexterity or inability to sit for long periods of time. 20 C.F.R. §
404.1567(b).

                                                           3
        Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 4 of 13




fulfill his affirmative duty to develop the record when he failed to obtain an opinion from

a consultative examiner or treating source after rejecting the opinions of record relating

to Plaintiff’s physical limitations. (Id. at 21-23.) Plaintiff also filed a reply in which she

reiterated her original arguments. (Dkt. No. 15.)

       B.     Defendant’s Arguments

       In response, Defendant makes two arguments. First, Defendant argues the ALJ

properly developed the record. (Dkt. No. 14 at 17.) Second, and lastly, Defendant

argues the ALJ properly evaluated Plaintiff’s allegedly disabling physical impairments

and the medical evidence, and the ALJ’s determination was supported by substantial

evidence. (Id. at 18-25.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).



                                                   4
        Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 5 of 13




       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R. §

404.1520. The Supreme Court has recognized the validity of this sequential evaluation




                                                 5
            Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 6 of 13




process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The

five-step process is as follows:

        (1) whether the claimant is currently engaged in substantial gainful activity;
        (2) whether the claimant has a severe impairment or combination of
        impairments; (3) whether the impairment meets or equals the severity of the
        specified impairments in the Listing of Impairments; (4) based on a ‘residual
        functional capacity’ assessment, whether the claimant can perform any of
        his or her past relevant work despite the impairment; and (5) whether there
        are significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's residual functional capacity, age,
        education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.     ANALYSIS

        Plaintiff argues it was “unclear how the ALJ arrived at the particular limitations

relating to Plaintiff’s right elbow and hand impairments in the RFC finding.” (Dkt. No. 7

at 10.) Plaintiff asserts, “[w]ithout a controlling medical opinion or treatment notes to

support his RFC determination, the ALJ impermissibly used his lay evaluation of the

record and determined that Plaintiff could frequently push and pull hand controls, and

frequently reach with her right upper extremity.” (Id. at 21.) 2

        The RFC is an assessment of “the most [Plaintiff] can still do despite [her]

limitations.” 20 C.F.R. § 404.1545(a)(1). The ALJ is responsible for assessing

Plaintiff’s RFC based on a review of relevant medical and non-medical evidence,

including any statement about what Plaintiff can still do, provided by any medical

sources. Id. §§ 404.1527(d), 404.1545(a)(3), 404.1546(c). Although the ALJ has the

responsibility to determine the RFC based on all the evidence in the record, the burden




        2
               Plaintiff does not assert the ALJ erred in his determination Plaintiff could perform the
exertional demands of light work, such as walk, standing, and sitting. (Dkt. No. 7.)

                                                         6
        Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 7 of 13




is on Plaintiff to demonstrate functional limitations that preclude any substantial gainful

activity. Id. §§ 404.1512(c), 404.1527(e)(2), 404.1545(a), 404.1546(c).

       “[A]lthough there was no medical opinion providing the specific restrictions

reflected in the ALJ's RFC determination, such evidence is not required when the record

contains sufficient evidence from which an ALJ can assess the [claimant’s] residual

functional capacity.” See Cook v. Comm'r of Soc. Sec., 818 F. App'x 108, 109 (2d Cir.

2020) (internal citations omitted). Further, the Second Circuit has held that where, “the

record contains sufficient evidence from which an ALJ can assess the [plaintiff’s]

residual functional capacity, a medical source statement or formal medical opinion is not

necessarily required.” Monroe v. Comm'r of Soc. Sec., 676 F. App'x 5, 8 (2d Cir. 2017)

(internal quotations and citation omitted); see Matta v. Astrue, 508 F. App'x 53, 56 (2d

Cir. 2013) (“Although the ALJ's conclusion may not perfectly correspond with any of the

opinions of medical sources cited in his decision, he was entitled to weigh all of the

evidence available to make an RFC finding that was consistent with the record as a

whole.”).

       Indeed, the ALJ is obligated to formulate a plaintiff’s RFC based on the record as

a whole, not just upon the medical opinions alone. Trepanier v. Comm'r of Soc. Sec.

Admin., 752 F. App'x 75, 79 (2d Cir. 2018). Because “the limitations found by the ALJ

bore an obvious and common-sense relationship to [Plaintiff’s] severe impairments, and

were not contradicted by objective examination findings of record,” the ALJ did not

substitute his own lay judgement in formulating an RFC. Michael J. v. Saul, No. 19-CV-

6748L, 2020 WL 7263531, at *3 (W.D.N.Y. Dec. 9, 2020).




                                                 7
        Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 8 of 13




       In assessing Plaintiff’s RFC, the ALJ considered the record as a whole and

substantial evidence supported the ALJ’s determination. The ALJ concluded the record

supported occasional use of the right upper extremity and right hand. (T. 20.) First,

although the ALJ’s RFC did not mirror a specific opinion in the record, the ALJ

considered the opinions in the record and afforded them “partial weight.” (T. 21.) The

record contains the opinion of acceptable medical source, consultative examiner,

Hongbiao Liu, M.D. and a functional capacity evaluation (“FCE”) completed by a non-

acceptable medical source, consultative physical therapist Sammy Iraci. (Id.) Second,

the ALJ relied on numerous treatment notations in the record. Third, and lastly, the ALJ

relied on other evidence in the record, such as Plaintiff’s statements to providers and

testimony.

       On May 18, 2016, Dr. Liu examined Plaintiff, reviewed an x-ray of Plaintiff’s right

hand, and provided a medical source statement. (T. 294-298.) In relevant part, Dr. Liu

observed Plaintiff had full range of motion in her shoulders, elbows, forearms, and left

wrist. (T. 296.) He observed Plaintiff’s right wrist dorsiflexion 50 degrees, palmar

flexion 10 degrees, radial deviation 5 degrees, and ulnar deviation 5 degrees. (Id.) He

observed Plaintiff’s hand and finger dexterity was “intact,” her right-hand grip strength

was 4/5 and her left-hand grip strength was 5/5. (Id.) He observed her right hand third,

fourth and fifth fingers were kept in a flexion position at 90 degrees with no extension,

with moderate limitation to zip, button, and tie with the right hand, but left side was

normal. (Id.) Dr. Liu opined Plaintiff had “moderate” limitation for lifting, carrying, and

overhead reaching with the right hand. (T. 297.) He also opined Plaintiff had




                                                  8
         Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 9 of 13




“moderate” limitation for fine manipulation with the right hand to zip, button, and tie.

(Id.)

        In August 2018, over two years after Plaintiff’s date last insured, Ms. Iraci

administered an FCE. (T. 1270-1279.) In general, opinions rendered well after a

plaintiff's date last insured may be of little, or no, probative value regarding plaintiff's

condition during the relevant time period. See Williams v. Colvin, 98 F. Supp. 3d 614,

632 (W.D.N.Y. 2015) (the ALJ was not required to consider medical opinions outside of

the relevant time period). Further, Ms. Iraci is not an acceptable medical source. There

are five categories of “acceptable medical sources.” 20 C.F.R. § 404.1513(a). Physical

therapists are not included within those categories, physical therapists are “other

medical sources,” whose opinion may be considered as to the severity of a plaintiff’s

impairment and ability to work, but their conclusions are not entitled to any special

weight. Id. § 404.1513(d)(1). Despite the timing of Ms. Iraci’s opinion and her status as

an “other source,” the ALJ considered her opined limitations in formulating his RFC.

        Ms. Iraci concluded Plaintiff could perform a full range of sedentary work. (T.

1270.) She opined Plaintiff could occasionally: lift 10 pounds; shoulder lift 15 pounds;

overhead lift 10 pounds; unilateral lift seven pounds; bilateral carry 20 pounds; unilateral

carry seven pounds; and push/pull 25 horizontal force pounds (“HFP”). (T. 1272.) She

further opined Plaintiff could occasionally perform gross coordination; fine coordination;

simple grasping; firm grasping; and pinching. (Id.) She opined Plaintiff could constantly

reach forward and above the shoulder. (Id.) Ms. Iraci conducted upper extremity range

of motion and strength testing, all of which was within normal limits (“WNL”). (T. 1274.)




                                                   9
       Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 10 of 13




       Contrary to Plaintiff’s assertion, the ALJ did not “reject” all of the opinion

evidence in the record. The ALJ afforded Dr. Liu’s opinion “partial weight” and his

opinion is consistent with the ALJ’s RFC determination. Moderate limitations in

reaching and other postural limitations, such as those opined by Dr. Liu, are generally

considered consistent with the demands of light work. See Amons v. Astrue, 617 F.

Supp. 2d 173, 176 (W.D.N.Y. 2009) (RFC for light work with occasional fingering and

reaching supported by medical opinion plaintiff had moderate limitations in walking,

standing, squatting, climbing and reaching and moderate to marked limitations in fine

hand motor work and frequent repetitive motion); see also Henderson v. Saul, 788 F.

App'x 86, 87 (2d Cir. 2019) (mild to moderate limitations for prolonged walking

consistent with light work); see also White v. Berryhill, 753 F. App'x 80, 82 (2d Cir.

2019) (consultative examiner’s opinion of “moderate limitations” in standing, sitting, and

performing other activities supported RFC for light work); see also Grega v. Berryhill,

No. 17-CV-6596, 2019 WL 2610793, at *10 (W.D.N.Y. June 26, 2019) aff'd sub nom.

Grega v. Saul, 816 F. App'x 580 (2d Cir. 2020) (light work not inconsistent with

moderate exertional limitations).

       Further, the ALJ’s RFC is consistent with the portions of Ms. Iraci’s opinion he

determined were supported by the record. (T. 21.) The ALJ adopted Ms. Iraci’s

limitations of occasional postural and manipulative abilities. (Id.) However, the ALJ

determined her opinion that Plaintiff could perform sedentary work was not supported by

evidence in the record demonstrating Plaintiff had a normal gait and no issues with her

lower extremities. (Id.)




                                                  10
       Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 11 of 13




       In formulating the RFC, the ALJ also relied on treatment notations and other

evidence in the record. The ALJ noted physical examinations conducted by primary

care provider Deirdre Bastible, M.D. (T. 20.) Dr. Bastible noted Plaintiff could not

extend the third, fourth and fifth digit of her right hand, had pain with palpation around

her elbow and down forearm, and decreased right hand strength, inability to flex right

wrist, and limited sensation and difficulty grasping items. (Id.) The ALJ also considered

treatment records indicating Plaintiff underwent three elbow surgeries. (Id.)

       Lastly, the ALJ considered treatment records from pain management specialist

Romanth Waghmarae, M.D. (T. 20.) Indeed, Plaintiff reported to Dr. Waghmarae she

was not involved in physical therapy, chiropractic care, massage therapy, acupuncture,

nor was she active in a home exercise program. (T. 529.) She reported she was

independent and was able to use her arm more when she took her medication. (Id.) In

addition, the ALJ relied on Plaintiff’s testimony regarding her activities. The ALJ

considered Plaintiff’s ability to care for a sick parent, care for her personal hygiene,

bath, dress, cook, clean, do laundry and shop. (T. 20.) Overall, the ALJ concluded the

evidence in the record supported greater capabilities than alleged by Plaintiff and

supported his RFC findings. (Id.)

       Here, substantial evidence supported the ALJ’s RFC determination containing

limitations due to Plaintiff’s right upper extremity impairments. Substantial evidence

“means - and means only - such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154, 203

L. Ed. 2d 504 (2019) (citing Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59

S.Ct. 206, 83 L.Ed. 126 (1938)). Plaintiff argues it is unclear how the ALJ arrived at his



                                                 11
       Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 12 of 13




RFC concerning “right elbow and hand impairments.” (Dkt. No. 7 at 19.) However,

Plaintiff must show that no reasonable factfinder could have reached the ALJ’s

conclusions based on the evidence in record. See Brault v. Soc. Sec. Admin., Comm'r,

683 F.3d 443, 448 (2d Cir. 2012). As outlined above, the ALJ relied on the record as a

whole, including Dr. Liu’s medical opinion, the FCE results provided by Ms. Iraci,

treatment records, and Plaintiff’s activities.

       Plaintiff subsequently argues the ALJ was required to further develop the record

by either contacting Plaintiff’s treating sources for an opinion or ordering an additional

consultative opinion. (Dkt. No. 7 at 23.) As outlined above, the record contained

adequate evidence for the ALJ to reach a decision, and substantial evidence supported

the ALJ’s finding; therefore, the ALJ was not required to further develop the record. See

Janes v. Berryhill, 710 F. App’x 33, 34 (2d Cir. 2018) (“The ALJ is not required to

develop the record any further when the evidence already presented is ‘adequate for

[the ALJ] to make a determination as to disability.’”) (quoting Perez v. Chater, 77 F.3d

41, 48 (2d Cir. 1996)).

       Plaintiff may disagree with the ALJ's conclusion; however, the Court must “defer

to the Commissioner's resolution of conflicting evidence” and reject the ALJ's findings

“only if a reasonable factfinder would have to conclude otherwise.” Morris v. Berryhill,

721 F. App’x 29 (2d Cir. 2018) (internal citations and quotations omitted); Krull v. Colvin,

669 F. App'x 31 (2d Cir. 2016) (the deferential standard of review prevents a court from

reweighing evidence); Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991) (the Court must

defer to the ALJ’s finding if supported by substantial evidence and legally proper, “even

if it might justifiably have reached a different result”). As the Supreme Court stated,



                                                 12
          Case 1:19-cv-01053-WBC Document 17 Filed 02/08/21 Page 13 of 13




“whatever the meaning of ‘substantial’ in other contexts, the threshold for such

evidentiary sufficiency is not high.” Biestek, 139 S. Ct. at 1154.


ACCORDINGLY, it is

          ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 7) is

DENIED; and it is further

          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 14)

is GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:          February 8, 2021




                                                 13
